COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CONTINENTAL CASUALTY
COMPANY/MARGARITA A.
MORALES, INDIVIDUALLY AND AS
NEXT FRIEND OF PAULETTE
MORALES AND LAURA MORALES,
MINOR CHILDREN OF GUADALUPE
D. MORALES, DECEASED,


                            Appellant,

v.

MARGARITA A. MORALES,
INDIVIDUALLY AND AS NEXT
FRIEND OF PAULETTE MORALES
AND LAURA MORALES, MINOR
CHILDREN OF GUADALUPE D.
MORALES, DECEASED/LIBERTY
MUTUAL INSURANCE COMPANY,


                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 

§
 
§
 
 § 

 No.08-09-00325-CV


Appeal from the

County Court at Law No. 7

of El Paso County, Texas 

(TC# 2003-4499) 

MEMORANDUM OPINION

 The opinion issued by the Court on May 19, 2010 is withdrawn and the following is the
opinion of the Court.
	Pending before the Court is an agreed motion for rehearing filed in response to our dismissal
of the appeal pursuant to the parties' settlement agreement under Tex. R. App. P. 42.1(a)(2).  In it,
the parties contend that the case should be remanded to the trial court to effectuate the parties'
agreement.  We agree and therefore withdraw our prior opinion and issue this one in its place. 
Accordingly, without regard to the merits, we grant the motion for rehearing, vacate the trial court's
judgment, and remand the case to the trial court for rendition of judgment in accordance with the
parties' settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  Because the motion does not
reflect that the parties have made any agreement regarding costs, we assess costs against the
Appellant.  See Tex. R. App. P.  42.1(d).

						GUADALUPE RIVERA, Justice
June 2, 2010

Before Chew, C.J., McClure, and Rivera, JJ.